DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 7, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 6, 7, and 8 respectively of U.S. Patent No. 11,402,594. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed maximum value of the total areas of cross sections could be equal to the area of the end surfaces and the claimed maximum value is not clearly defined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0299813 to Hara et al.
In regards to claims 1 and 5, Hara teaches an optical device (Figures 2A & 2B) comprising a substrate (4) and a reinforcing block (3) disposed on the substrate, along an end surface of the substrate on which an input portion or an output portion of the substrate is disposed, wherein an optical component (11) that is joined to both the end surface of the substrate and an end surface of the reinforcing block is provided, a material (adhesive [0036]) used for a joining surface of the optical component, and an area of the joining surface is set to be smaller than a maximum value of a total of areas of cross sections of the substrate and the reinforcing block parallel to the joining surface.  But Hara fails to expressly teach the substrate to comprise an optical waveguide.  However, Hara does teach a ferrule with a fiber to be inserted and held within the substrate.  Since providing a fiber to be inserted and held within the substrate provides relatively the same configuration of components and is functionally equivalent, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a substrate having an optical waveguide formed thereon or inserted/held within the substrate.  Furthermore, Hara fails to teach a material used for the substrate or the reinforcing block have at least different linear expansion coefficients of a direction parallel to the joining surface.  However, Hara teaches the material to be an adhesive and the substrate or reinforcing block to be formed of glass or ceramic.  Since the materials of the components are different, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the linear expansion coefficients to be different as well.
In regards to claim 6, Hara teaches the substrate on which the optical waveguide is formed is a joint body of a thin plate (see Figure 2B) on which the optical waveguide is formed and a reinforcing substrate that supports the thin plate.
In regards to claims 7-9, although Hara fails to expressly teach the optical waveguide device according to claim 1, which includes an electrode that modulates a light wave propagating through the optical waveguide, and is housed in a case and an optical fiber that inputs the light wave to the optical waveguide or outputs the light wave from the optical waveguide (claim 7), an electronic circuit that amplifies a modulation signal to be input to the optical waveguide device inside the case (claim 8), and  the optical modulation device according to claim 7 and an electronic circuit that output a modulation signal for causing the optical modulation device to perform a modulation operation (claim 9), each of the claimed components are components readily available and commonly chosen to be included in optical devices such as modulation devices.  Each of the components aid in the manipulation of the optical signal as desired by the product output.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have included an electrode that modulates a light wave propagating through the optical waveguide, and is housed in a case and an optical fiber that inputs the light wave to the optical waveguide or outputs the light wave from the optical waveguide, an electronic circuit that amplifies a modulation signal to be input to the optical waveguide device inside the case, and  the optical modulation device according to claim 7 and an electronic circuit that output a modulation signal for causing the optical modulation device to perform a modulation operation.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or reasonably suggest a notch is formed in the end surface of either the substrate or the reinforcing block, to reduce the area of the joining surface in addition to the accompanying features of the independent claim and any intervening claims.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  
References A-C all discuss optical devices having at least a substrate and reinforcing block with a joining or adhesive surface.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA M WONG/Primary Examiner, Art Unit 2874